[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
Exhibit 10.29




ELEVENTH AMENDMENT
TO DEVELOPMENT AND SUPPLY AGREEMENT
Effective as of the date of the last signature below, AbbVie Inc. (the
successor-in-interest to Abbott Laboratories), a Delaware corporation having a
principal place of business at 1 N Waukegan Road, North Chicago, IL 60064
(“AbbVie”), and Seattle Genetics, Inc., a Delaware corporation having a
principal place of business at 21823 – 30th Drive Southeast in Bothell,
Washington 98021 (“Seattle Genetics”) (individually the “Party” or collectively
the “Parties”) agree to the following terms and conditions as set forth below
(this “Eleventh Amendment”). Capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Agreement (as defined below).


WHEREAS, the Parties entered into a Development and Supply Agreement with an
Effective Date of February 23, 2004 for the manufacture of a chimeric anti-CD30
AC10 monoclonal antibody known as cAC10 Bulk Drug Intermediate (the “Original
Agreement”), which also constitutes the antibody component of SGN-35, and the
Parties subsequently entered into ten amendments to the Original Agreement
(collectively, the Original Agreement and those ten amendments are hereinafter
referred to as the “Agreement”); and


WHEREAS, the Parties desire to further amend the Agreement as herein provided as
of the date of the last signature below.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


1.    Incorporation of the Agreement. All capitalized terms which are used but
not otherwise defined herein shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this Eleventh
Amendment, is incorporated herein by this reference as though the same was set
forth in its entirety. To the extent any terms and provisions of the Agreement
are inconsistent with this Eleventh Amendment, such terms and provisions shall
be deemed superseded by the Eleventh Amendment. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the Parties.


2.    Process Development Work: Stages 14a and 15. The Parties agree that the
Project shall be amended to incorporate the additional Stages (Stages 14a and
15) to be performed by AbbVie set forth in Attachment 1 hereto.


3.    Updated Payment Schedule. As compensation for completing additional Stages
14a and 15 of the Project and for the remaining compensation due to AbbVie
pursuant to Stage 14 of the Project that was the subject of the Ninth Amendment
to the Agreement, Seattle Genetics shall pay to AbbVie on the dates and in the
amounts set forth in Attachment 2 hereto entitled “Updated Summarized Payment
Schedule (Amendments 9 & 11)”.





--------------------------------------------------------------------------------






4.    Project References. All references to the Project set forth in the
Agreement shall also be deemed to apply to the additional Stages performed by
AbbVie pursuant to this Eleventh Amendment.


5.    Effectuation. The amendment to the Agreement contemplated by this Eleventh
Amendment shall be deemed effective as of the last date written below upon the
full execution of this Eleventh Amendment and without any further action
required by the Parties hereto. There are no conditions precedent or subsequent
to the effectiveness of this Eleventh Amendment. All terms and conditions set
forth in the Agreement that are not amended hereby shall remain in full force
and effect. Any term of this Eleventh Amendment may be amended with the written
consent of both Parties. From the date hereof, any reference to the Agreement
shall be deemed to refer to the Agreement as amended by this Eleventh Amendment.


6.    Counterparts. This Eleventh Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Eleventh Amendment may be delivered by email, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.


7.    Entire Agreement. This Eleventh Amendment is the product of both Parties,
and together with the Agreement and exhibits thereto, constitute the entire
agreement between the Parties pertaining to the subject matter hereof, and merge
all prior negotiations and drafts of the Parties with regard to the transactions
contemplated herein.




IN WITNESS WHEREOF, the Parties have caused this Eleventh Amendment to be
executed by their duly authorized officers as of the date of the last signature
set forth below.


ABBVIE INC.
 
SEATTLE GENETICS, INC.
 
 
 
By:    /s/ Jennifer Cannon            
 
By:    /s/ Vaughn Himes    
 
 
 
Name:    Jennifer Cannon            
 
Name:  Vaughn Himes    
 
 
 
Title: VP, Operations Commercial Development
 
Title: EVP            
 
 
 
Date: 7/12/2018
 
Date:    7/2/2018
 
 
 

                        
        


        


2
CONFIDENTIAL
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------




                        


3
CONFIDENTIAL
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------




ATTACHMENT 1 to ELEVENTH AMENDMENT


STAGE 14a: STABILITY TESTING


[ * ]


























STAGE 15: POST PRODUCTION CELL BANK


[ * ]












4
CONFIDENTIAL
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------


ATTACHMENT 2 to ELEVENTH AMENDMENT
UPDATED SUMMARIZED PAYMENT SCHEDULE (AMENDMENTS 9 and 11)






[ * ]


5
CONFIDENTIAL
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.